FILED
                            NOT FOR PUBLICATION                              NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the matter of: BETSEY WARREN                  No. 09-15668
LEBBOS.
                                                 D.C. No. 2:08-cv-01896-FCD

BETSEY WARREN LEBBOS,
                                                 MEMORANDUM *
               Appellant,

  v.

LINDA SCHUETTE,

               Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Betsey Warren Lebbos appeals pro se from the district court’s order


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Lebbos’s
“Waiver of Argument,” filed on October 19, 2009 is denied as moot.
affirming the bankruptcy court’s order of February 13, 2008 awarding attorney’s

fees and costs to chapter 7 bankruptcy trustee Linda Schuette as a sanction against

Lebbos, and the bankruptcy court’s order of June 18, 2008 awarding additional

costs to Schuette as the prevailing party. We have jurisdiction under 28 U.S.C.

§ 158(d). We review independently the bankruptcy court’s orders. Leichty v.

Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004). We must consider

jurisdiction sua sponte. Greene v. United States (In re Souza), 795 F.2d 855, 857

n.1 (9th Cir. 1986). We affirm in part, vacate in part, and remand.

      The bankruptcy court did not abuse its discretion by awarding Schuette costs

in its order of June 18, 2008. See Fed. R. Bankr. P. 7054(b) (stating that the

bankruptcy court may award costs to the prevailing party in an adversary

proceeding unless otherwise prohibited by federal or bankruptcy law); see also 28

U.S.C. § 1920 (listing recoverable costs).

      The district court lacked subject matter jurisdiction to review the February

13, 2008 order awarding attorney’s fees and costs because the notice of appeal was

untimely as to that award. See In re Souza, 795 F.2d at 857 (stating that a notice of

appeal must be filed within the time provided by Fed. R. Bankr. P. 8002 and “[t]he

untimely filing of the notice of appeal is jurisdictional”). Accordingly, we remand

to the district court with instructions to vacate the portion of its decision reviewing


                                             2                                   09-15668
the February 13, 2008 order. See id. at 858.

      Lebbos’s remaining contentions are unpersuasive.

      Schuette shall recover her costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                         3               09-15668